Citation Nr: 1532494	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a head injury (also claimed as a traumatic brain injury).  

2.  Entitlement to special monthly pension based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran was scheduled for a Board hearing in July 2015, but he cancelled the hearing as he indicated that he wished to withdraw his appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

On July 29, 2015, the Veteran submitted a statement indicating that he wished to withdraw all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of the present appeal are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the April 2011 rating decision, the RO granted entitlement to nonservice-connected pension and special monthly pension based on housebound status.  In that same decision, however, the RO denied entitlement to special monthly pension based on the need for aid and attendance and declined to reopen a claim of entitlement to service connection for a head injury (claimed as a traumatic brain injury).

In April 2011, the Veteran filed a timely notice of disagreement as to the denial of such claims, after which the RO issued a July 2012 statement of the case addressing those two issues.  The Veteran perfected an appeal by subsequently submitting a timely substantive appeal via VA Form 9 in August 2012, after which both issues were certified to the Board for adjudication.  See April 2015 VA Form 8.  

On July 29, 2015, the Veteran filed a statement indicating that he wished to withdraw all pending appeals.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intent to withdraw all pending appeals satisfies the requirements for the withdrawal of a substantive appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER


The appeal is dismissed.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


